[Cite as Poindexter v. Ohio Dept. of Job & Family Servs., 2020-Ohio-4081.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 LUCILLE POINDEXTER                                     JUDGES:
                                                        Hon. William B. Hoffman, P.J.
         Appellant                                      Hon. Patricia A. Delaney, J.
                                                        Hon. Earle E. Wise, Jr., J.
 -vs-
                                                        Case No. 2020 CA 00005
 OHIO DEPARTMENT OF JOB AND
 FAMILY SERVICES

        Appellee                                        O P I N IO N




 CHARACTER OF PROCEEDINGS:                              Appeal from the Fairfield County Court of
                                                        Common Pleas, Case No. 2019 CV
                                                        00337


 JUDGMENT:                                              Affirmed

 DATE OF JUDGMENT ENTRY:                                August 11, 2020


 APPEARANCES:


 For Appellant                                          For Appellee

 AMY C. BAUGHMAN                                        DAVE YOST
 1426 North 3rd Street – Suite #200                     Attorney General of Ohio
 P.O. Box 5400
 Harrisburg, PA 17110                                   AMY R. GOLDSTEIN
                                                        Assistant Attorney General
                                                        Health and Human Services Section
                                                        30 East Broad Street, 26th Floor
                                                        Columbus, Ohio 43215
Fairfield County, Case No. 2020 CA 00005                                                 2


Hoffman, P.J.
       {¶1}   Appellant Lucille Poindexter appeals the judgment entered by the Fairfield

County Common Pleas Court affirming the administrative decision of Appellee the Ohio

Department of Job and Family Services which denied her request for long-term care

Medicaid benefits.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant was admitted to Pickerington Care and Rehabilitation, a nursing

facility located in Fairfield County, in 2017. In August of 2018, she applied for Medicaid

benefits. Her application was denied on September 27, 2018, because she had too many

resources to meet the financial eligibility criteria.

       {¶3}   Appellant reapplied for benefits on October 26, 2018. At the time of her

application, she owned a home located in Stark County, Ohio. As of 2018, the Stark

County Auditor valued the home at $36,900. On November 11, 2018, and November 20,

2018, Fairfield County Department of Job and Family Services (hereinafter “County”) sent

Appellant a verification checklist requesting verification that the combined value of her

resources was below the Medicaid eligibility limit of $2,000.

       {¶4}   While the application was pending, the County learned Appellant owned a

home in Stark County, subject to a bank mortgage. The amount of the mortgage at its

inception in 2011, was $48,023. On December 10, 2018, the County requested Appellant

verify her current mortgage balance. The request form stated at the top, “If you are having

difficulty obtaining the verifications, please contact me immediately for assistance.” The

verification was due by December 20, 2018. When Appellant had not provided verification

of the mortgage balance by December 20, 2018, the County sent Appellant a second

letter requesting verification of the mortgage balance, again including the language
Fairfield County, Case No. 2020 CA 00005                                               3


advising her to contact the County if she had difficulty obtaining the verification.

Throughout this time, Appellant had the assistance of two authorized representatives, as

well as a power of attorney. She did not request assistance from the County, and again

the verification of the mortgage balance was not provided to the County.

      {¶5}     On January 9, 2019, the County denied Appellant’s application for Medicaid

benefits. Appellant appealed this decision by requesting a state hearing from Appellee

pursuant to R.C. 5101.35(B). Following the state hearing, the decision of the County was

affirmed.    She appealed this decision to the director of Appellee pursuant to R.C.

5101.35(C), and the decision of the state hearing officer was affirmed.

      {¶6}     Appellant appealed the decision of Appellee to the Fairfield County

Common Pleas Court. The trial court affirmed the administrative appeal decision of

Appellee. It is from the December 17, 2019 judgment of the Fairfield County Common

Pleas Court Appellant prosecutes this appeal, assigning as error:



               I. THE COURT OF COMMON PLEAS ERRED IN ITS DECISION

      BECAUSE        MS.    POINDEXTER       DOES     NOT     OWN        AVAILABLE

      RESOURCES THAT EXCEED THE MEDICAID ELIGIBILITY LIMIT.

               II. THE COURT OF COMMON PLEAS ERRED IN AFFIRMING THE

      APPELLEE’S       DECISION BECAUSE THE             FCDJFS      IMPROPERLY

      PLACED       THE     BURDEN     ON   MS.   POINDEXTER         TO    PROVIDE

      VERIFICATIONS UNAVAILABLE TO HER.
Fairfield County, Case No. 2020 CA 00005                                                  4


                                                I.

       {¶7}   In her first assignment of error, Appellant argues the trial court abused its

discretion in denying her request for Medicaid assistance because she does not own

available resources which exceed the eligibility limit. Specifically, she argues because

the mortgage balance of the home she owns in Stark County exceeded its valuation, it

was not a countable resource.

       {¶8}   When reviewing an order of an administrative agency pursuant to an R.C.

119.12 appeal, the court of common pleas applies the standard of review set forth in R.C.

119.12, reviews the entire record, and determines whether the order is supported by

reliable, probative and substantial evidence and is in accordance with the law. Young v.

Cuyahoga Work & Training Agency, Cuyahoga App. No. 79123, at 2 (July 19, 2001),

citing Univ. of Cincinnati v. Conrad, 63 Ohio St.2d 108, 110, 407 N.E.2d 1265 (1980).

When reviewing the trial court's determination regarding whether the order is supported

by such evidence, however, the appellate court determines only whether the trial court

abused its discretion. Young, supra, citing Rossford Exempted Village School District Bd.

of Educ. v. State Bd. of Educ., 63 Ohio St.3d 705, 707, 590 N.E.2d 1240 (1992). The term

“abuse of discretion” connotes more than an error of law or judgment; it implies that the

court's attitude was unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶9}   Issues of statutory construction are reviewed de novo by a court of appeals.

Yommer v. Outdoor Enterprises, Inc, 126 Ohio App.3d 738, 740, 711 N.E.2d 296 (1998),

citing State v. Wemer, 112 Ohio App.3d 100, 103, 677 N.E.2d 1258 (1996). However, an

agency's interpretation of a statute which it has the duty to enforce will not be overturned
Fairfield County, Case No. 2020 CA 00005                                              5


unless the agency’s interpretation is unreasonable. State ex rel. Clark v. Great Lakes

Constr. Co., 99 Ohio St.3d 320, 2003-Ohio-3802, 791 N.E.2d 974, ¶10.

      {¶10} Appellant argues the court erred in finding her home was a countable

resource, as the evidence before the agency reflected a mortgage of $48,023, while its

value was only $36,900. However, while the valuation of the Stark County Auditor was

current as of 2018, the $48,023 balance of the mortgage was dated 2011. No evidence

was presented demonstrating what the balance of the mortgage was as of the time of the

application, and thus the agency could not determine the value of the property as of the

time of her request for Medicaid assistance.

      {¶11} Ohio Adm. Code 5160:1-2-01(H) provides in pertinent part:



             (H) Verifications. Where manual verifications are required under rule

      5160:1-2-10 of the Administrative Code, the administrative agency shall:

             (1) Follow the safeguarding guidelines set forth in rule 5160-1-32 of

      the Administrative Code when providing or gathering information by

      telephone, in person, or in electronic or written form.

             (2) Not require that an individual provide verification of unchanged

      information unless the information is incomplete, inaccurate, inconsistent,

      outdated, or missing from the case record due to record retention

      limitations.

             (3) Not request that an individual provide duplicate copies of

      previously submitted verifications.
Fairfield County, Case No. 2020 CA 00005                                                    6


             (4) To the extent possible, verify relevant eligibility criteria using

      electronic records available through the electronic eligibility system. Where

      electronic verification is not available, or electronic verification data conflicts

      with the individual's attestation, request verifications as set out in rule

      5160:1-2-10 of the Administrative Code.

             (5) When the administrative agency is unable to verify an eligibility

      criteria through electronic sources, the administrative agency will provide a

      written (electronic or on paper) request for the necessary information or

      verification documents.

             (a) The written request shall:

             (i) Include the date by which the information shall be provided to the

      administrative agency;

             (ii) Inform the individual that any delay in providing requested

      information or documents will delay the determination of an individual's

      eligibility; and

             (iii) Provide information on how an individual can request assistance

      in gathering the requested documents.

             (a) The administrative agency shall assist the individual in obtaining

      the verifications required for eligibility determination.

             (b) When the normal sources of verification described in this rule

      have been exhausted and no documentation can be obtained, the

      administrative agency may accept the individual's statement when it is

      complete and consistent with other facts and statements. The use of such
Fairfield County, Case No. 2020 CA 00005                                                   7


       a statement shall be on a case by case basis when no other approach is

       possible, and shall be used only in rare circumstances.



       {¶12} If the individual fails to provide the requested verifications, the agency shall

deny the application. Ohio Adm. Code 5106:1-2-01(H(5)(c).

       {¶13} It is undisputed Appellant failed to provide verification of the mortgage

balance despite two requests from the agency to do so. While she argues the information

was available to the county electronically, the record does not support this argument. As

the lower court noted, the county was unable to calculate the equity in the home using a

2011 mortgage balance and the auditor’s 2018 valuation, as “[t}here are many factors

that can be taken into consideration as to whether Appellant has paid additional funds

towards the principal or if Appellant is delinquent in payments toward the mortgage.”

Judgment Entry, 12/17/19, p. 2.

       {¶14} We find the trial court did not err in affirming the decision of Appellee

denying Appellant’s claim for Medicaid assistance based on Appellant’s failure to provide

information necessary to verify financial eligibility.   The first assignment of error is

overruled.

                                                II.

       {¶15} In her second assignment of error, Appellant argues the court improperly

placed the burden on her to provide evidence of the balance of the mortgage, rather than

properly placing the burden on the County to discover the current mortgage balance.
Fairfield County, Case No. 2020 CA 00005                                                 8


      {¶16} Appellant argues 42 C.F.R. 435.948 prevented the County in this case from

requesting information from her when it was readily available from the asset verification

system or other sources. 42 C.F.R. 435.948 provides:



             (a)The agency must in accordance with this section request the

      following information relating to financial eligibility from other agencies in

      the State and other States and Federal programs to the extent the agency

      determines such information is useful to verifying the financial eligibility of

      an individual:

             (1) Information related to wages, net earnings from self-employment,

      unearned income and resources from the State Wage Information

      Collection Agency (SWICA), the Internal Revenue Service (IRS), the Social

      Security Administration (SSA), the agencies administering the State

      unemployment compensation laws, the State-administered supplementary

      payment programs under section 1616(a) of the Act, and any State program

      administered under a plan approved under Titles I, X, XIV, or XVI of the Act;

      and

             (2) Information related to eligibility or enrollment from the

      Supplemental Nutrition Assistance Program, the State program funded

      under part A of title IV of the Act, and other insurance affordability programs.

             (b)To the extent that the information identified in paragraph (a) of this

      section is available through the electronic service established in accordance
Fairfield County, Case No. 2020 CA 00005                                               9


      with § 435.949 of this subpart, the agency must obtain the information

      through such service.

             (c)The agency must request the information by SSN, or if an SSN is

      not available, using other personally identifying information in the

      individual's account, if possible.



      {¶17} Nothing in this section prevented the County from requesting mortgage

balance information from Appellant.        Further, there is no evidence in the record to

demonstrate the current mortgage balance was available to the County through the asset

verification system or any other source.

      {¶18} Appellant argues the requested information was unavailable to her. The

record does not support this claim. Appellant attached an email to her brief in the trial

court which her attorney sent to Appellee on April 25, 2019, which indicates the power of

attorney, Appellant’s son, was “uncooperative” in obtaining the requested mortgage

balance. However, this email is not a part of the record as certified by the agency, and

was in fact written after her state hearing. Further, the fact her power of attorney was

uncooperative does not render the information unavailable to Appellant.

      {¶19} While Appellant claims she requested the assistance of the County in

obtaining the mortgage balance information, the record does not support her claim. In a

letter submitted with her application dated September 10, 2018, Appellant stated, “I am

requesting assistance for long term care benefits.” Not only does this letter not request

assistance from the County in obtaining the mortgage balance, it was written before the

County’s request for documentation of the mortgage balance and before the existence of
Fairfield County, Case No. 2020 CA 00005                                                 10


her mortgage had been disclosed. This request for assistance appears to be a general

request for Medicaid benefits.

       {¶20} Both requests the County sent to Appellant for verification of the mortgage

balance stated, “If you are having difficulty obtaining the verifications, please contact me

immediately for assistance.” Ohio Adm. Code 5160:1-2-08(B)(1)(b) provides:



               (1) When applying for or receiving any medical assistance, an

       individual must:

               (b) Cooperate with the administrative agency in any eligibility

       determination for initial or continuing coverage, audit, and quality control

       process set out in this chapter of the Administrative Code. The individual

       must:

               (i) In completing an application or renewal for medical assistance,

       answer all required questions and provide documentation requested by the

       administrative agency necessary to verify the conditions of eligibility as

       described in rule 5160:1-2-10 of the Administrative Code and any other

       relevant eligibility criteria required under Chapter 5160:1-3, 5160:1-4,

       5160:1-5, or 5160:1-6 of the Administrative Code.

               (ii) Request assistance from the administrative agency when unable

       to obtain requested information. The individual must provide the information

       necessary to allow the administrative agency to assist the individual.
Fairfield County, Case No. 2020 CA 00005                                            11


      {¶21} Appellant failed to request assistance from the agency in obtaining the

requested information. We find the trial court did not err in affirming the decision of

Appellee, as the County did not improperly place the burden of providing the mortgage

balance information on Appellant.

      {¶22} The second assignment of error is overruled.

      {¶23} The judgment of the Fairfield County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur